DETAILED ACTION
	This action is in response to the applicant’s reply filed on March 16, 2021. Claims 1-20 are pending and addressed below.  

Response to Amendment
Claims 1, 6, 12, 17, and 20 have been amended. Claims 21-23 are cancelled. Claims 1-20 are pending and addressed below. 
In response to the applicant’s amendments to claims 1, 12, 16, and 17, to correct issues of antecedent basis. The rejections of claims 1-20 under 35 USC 112(b) have been withdrawn.
In response to the applicant’s amendments to claims 12 and 17 to correct minor typographical issue, the objections to claims 12 and 17 have been withdrawn.

Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 12, Applicant has argued that Georgi, et al., US 5,571,962 (hereinafter Georgi) in view of Frangos, et al., US 2015/0226049 (hereinafter Frangos) does not teach or suggest “solving differential equations of hydrodynamics transport phenomena, including diffusion and dispersion, to determine the effects of such hydrodynamic transport of formation attributes derived from dill cutting samples”. The Examiner disagrees with this position.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., solving differential equations of hydrodynamics transport phenomena) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the rejection dated September 16, 2020, Frangos was cited by the Examiner for meeting the limitations of “wherein estimating the distribution comprises solving a set of equations which define a hydrodynamic transport within the drilling fluid of the drill cuttings characterized at step c) including the par [0042]).  In particular, one of ordinary skill would understand that while Frangos does not specifically mention the effect of diffusion and dispersion, many of the variables as mentioned would account for the effect of diffusion and dispersion on the hydrodynamic transport. In particular the cutting concentration drives diffusion, as well as cutting velocity effecting dispersion. As such the effects of diffusion and dispersion would necessarily be accounted for with the variables including in the models. Further, the limations of claim 1 do not require diffusion or dispersion to be calculated directly nor do they require specifically adjusting for diffusion or dispersion, merely that the “effect” of diffusion and dispersion be included. 
Further, the Applicant has not provided any arguments as to why Frangos does not disclose the limations of “solving differential equations of hydrodynamics transport phenomena, including diffusion and dispersion, to determine the effects of such hydrodynamic transport of formation attributes derived from dill cutting samples” instead stating merely that the limations are not taught by Frangos. 
For these reasons it is the Examiner’s position that claims 1 and 12 are obvious over Georgi in view of Frangos.
Regarding claims 2-11 and 13-20, the arguments as presented above with respect to claims 1 and 12 are equally applicable to claims 2-11 and 13-20.




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al., US 5,571,962 (hereinafter Georgi) in view of Frangos et al., US2015/0226049 (hereinafter Frangos).
Claim 1: Georgi discloses a method of determining depths of provenance of drill cuttings contained in a drilling fluid received from a wellbore (method of identifying cuttings from a wellbore, abstract), the drilling fluid containing drill cuttings (cuttings) of different sizes that arrive at the Earth's surface at different recorded times, the drill cuttings originating from different formation layers at different depth along the wellbore (collecting cuttings and for measuring the emissions from the cuttings so that the original depth of the cuttings within the wellbore can be determined, col 1, ln 10-15) the method comprising the steps of:
 a) extracting a first sample of drill cuttings from the drilling fluid (well cuttings 20 are transported to the well surface by drilling mud 16, drilling mud 16 and cuttings 20 flow into shale shaker 14 and are separated, col 2, ln col 2, ln 60-col 3, ln 4), wherein the drill cuttings in the first sample are smaller than a first predetermined threshold (sample of cuttings 20 are collected, shale shaker 14 and mini-shaker 32 can be reconfigured in different combinations and shapes, mini-shaker 32 has a screen 33 which can be varied to separate particles of selected screen dimensions from drilling mud 16, segregated cuttings are transported from mini-shaker 32 to collection module 36, col 3, ln 1-25);
b) repeating step a) to provide a plurality of first samples of drill cuttings that arrive at the Earth's surface at different recorded times (when vessel 40 is filled with cuttings, vessel 40 can be removed and replaced with a new vessel, col 3, ln 56-67, vessel 40 is marked with a label or adhesive tag, including start time, lag depth, driller’s depth and depth range of sample collected, col 4, ln 1-5); 
c) characterizing drill cuttings in the plurality of first samples, wherein characterizing drill cuttings in the plurality of first samples comprises characterizing one or more formation attributes associated with col 5, ln 18- 23, cuttings 20 may be analyzed to determine petrophysical and paleontological information); and
d) for each of the one or more formation attributes characterized at step c), estimating a distribution of formation attribute characterization versus depth of provenance (cuttings 20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, col 5, ln 41-47).
Georgi fails to disclose wherein estimating the distribution comprises solving a set of equations which define a hydrodynamic transport within the drilling fluid of the drill cuttings characterized at step c) including the effect of diffusion and dispersion on the hydrodynamic transport. 
Frangos discloses monitoring and controlling of a drilling operation a dimensionality of a full-scale 
model (e.g., characterizing variables related to cuttings transport, such as shapes of cuttings, volumes of cuttings, sizes of cuttings, concentrations of cuttings, velocity of cuttings, etc.) is reduced and data from a plurality of geographically distributed (e.g., depth varying) sensors is received, and a surrogate model is used to estimate variables in real-time. Use of the model may allow particle filtering processes to be employed during the estimation while allowing for real-time estimations (abstract). The models may be time-evolving models and include time-evolving features.  The models may involve one or more differential equations and may relate to a prediction of drill-fluid rate, each including different parameters or different expected inputs (par [0042], [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Georgi by estimating a distribution of formation attributes versus depth of provenance by using equations to define hydrodynamic transport (movement of liquid including drill-fluid rate)  including the effect of diffusion and dispersion (variables related to cuttings transport, such as shapes of cuttings, volumes of cuttings, sizes of cuttings, concentrations of cuttings, velocity of cuttings, etc. all contribute to the effect of dispersion and diffusion)  as disclosed by Frangos as this modification would have provided a means for assessing drilling procedures and/or geological characteristics thereby abstract, par [0001]).
Claim 12:  Georgi discloses the system of determining depths of provenance of drill cuttings contained in a drilling fluid received from a wellbore (method of identifying cuttings from a wellbore, abstract), the drilling fluid containing drill cuttings (cuttings) of different sizes that arrive at the Earth's surface at different recorded times, the drill cuttings originating from different formation layers at different depth along the wellbore (collecting cuttings and for measuring the emissions from the cuttings so that the original depth of the cuttings within the wellbore can be determined, col 1, ln 10-15), the system comprising: 
a drill cutting extraction unit (shale shaker 14) for repeatedly extracting first samples of drill cuttings from the drilling fluid (well cuttings 20 are transported to the well surface by drilling mud 16, drilling mud 16 and cuttings 20 flow into shale shaker 14 and are separated, col 2, ln col 2, ln 60-col 3, ln 4), to provide to provide a plurality of first samples of drill cuttings that arrive at the Earth's surface at different recorded times (when vessel 40 is filled with cuttings, vessel 40 can be removed and replaced with a new vessel, col 3, ln 56-67, vessel 40 is marked with a label or adhesive tag, including start time, lag depth, driller’s depth and depth range of sample collected, col 4, ln 1-5, wherein the drill cuttings in the first samples are smaller than a first predetermined threshold (sample of cuttings 20 are collected, shale shaker 14 and mini-shaker 32 can be reconfigured in different combinations and shapes, mini-shaker 32 has a screen 33 which can be varied to separate particles of selected screen dimensions from drilling mud 16, segregated cuttings are transported from mini-shaker 32 to collection module 36, col 3, ln 1-25);
a sample analyzer for characterizing drill cuttings in the plurality of first samples, wherein characterizing drill cuttings in the plurality of first samples comprises characterizing one or more formation attributes associated with said drill cuttings of the first samples (cuttings 20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, Fig 1, col 3, ln 22-25, col 5, ln 41-47
for each of the one or more formation attributes characterized at step c), estimating a distribution of formation attribute characterization versus depth of provenance (cuttings 20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, col 5, ln 41-47).
Georgi fails to disclose a computer processor programmed to carry out instructions comprising: for each of the one or more formation attributes characterized, estimating a distribution of formation attribute characterization versus depth of provenance, wherein estimating the distribution comprises solving a set of equations which define a hydrodynamic transport within the drilling fluid of the drill cuttings characterized, including the effect of diffusion and dispersion on the hydrodynamic transport.
Frangos discloses a computer system for monitoring and controlling of a drilling operation a dimensionality of a full-scale model (e.g., characterizing variables related to cuttings transport, such as shapes of cuttings, volumes of cuttings, sizes of cuttings, concentrations of cuttings, velocity of cuttings, etc.) is reduced and data from a plurality of geographically distributed (e.g., depth varying) sensors is received, and a surrogate model is used to estimate variables in real-time. Use of the model may allow particle filtering processes to be employed during the estimation while allowing for real-time estimations (abstract). The models may be time-evolving models and include time-evolving features.  The models may involve one or more differential equations and may relate to a prediction of drill-fluid rate, each including different parameters or different expected inputs (abstract, par [0044], [0124]-[0126]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Georgi by estimating a distribution of formation attributes versus depth of provenance by using equations to define hydrodynamic transport (movement of liquid including drill-fluid rate)  including the effect of diffusion and dispersion (variables related to cuttings transport, such as shapes of cuttings, volumes of cuttings, sizes of cuttings, concentrations of cuttings, velocity of cuttings, etc. all contribute to the effect of dispersion and diffusion) as disclosed by Frangos as this modification would have provided a means for assessing drilling procedures and/or geological characteristics thereby allowing for operating controls to be set or adjusted based to avoid potential problems and improve drilling success probabilities and efficiency (abstract, par [0001]
Claim 2: Georgi, as modified by Frangos, further discloses  the steps of: 
e) extracting a second sample of at least one drill cutting wherein the at least one drill cutting in the second sample is larger than a second predetermined threshold, the second predetermined threshold being larger than the first predetermined threshold (Georgi, elutriator 38 separates fine particles from cuttings 20, cuttings 20 settle through fluid via gravitational forces and larger dense cuttings will settle in pipe 42 and are collected by vessel 40, smaller and less dense particles are carried out by fluid 44 and removed from pipe 42, col 3, ln 26-36);
f) characterizing the at least one drill cutting in the second sample, wherein characterizing the at least one drill cutting in the second sample comprises characterizing one or more formation attributes associated with said drill cutting in the second sample (Georgi, cuttings 20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, col 5, ln 41-47); and 
g) correlating the characterized one or more formation attributes associated with the at least one drill cutting in the second sample with the distributions estimated at step d), to thereby associate a depth of provenance with the at least one drill cutting in the second sample (Georgi, cuttings 20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, col 5, ln 41-47).
Claim 13: Georgi, as modified by Frangos, further discloses the drill cutting extraction unit is configured to extract a second sample of at least one drill cutting wherein the at least one drill cutting in the second sample is larger than a second predetermined threshold  (Georgi, elutriator 38 separates fine particles from cuttings 20, cuttings 20 settle through fluid via gravitational forces and larger dense cuttings will settle in pipe 42 and are collected by vessel 40, smaller and less dense particles are carried out by fluid 44 and removed from pipe 42, col 3, ln 26-36); 
wherein the sample analyzer is configured to characterize the at least one drill cutting in the second sample, wherein characterizing the at least one drill cutting in the second sample comprises characterizing one or more formation attributes associated with said drill cutting in the second sample  20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, col 5, ln 41-47); and 
wherein the instructions carried out by the computer processor further comprise correlating the characterized one or more formation attributes associated with the at least one drill cutting in the second sample with the estimated distributions, to thereby associate a depth of provenance with the at least one drill cutting in the second sample (Georgi, cuttings 20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, col 5, ln 41-47).
Claims 3 and 14: Georgi, as modified by Frangos, further discloses correcting for a hydrodynamic diffusion effect on the transport includes a Bayesian statistical calculation (Frangos, models may rely on a recursive technique, Bayesian-inference technique and/or Monte-Carlo technique to estimate variables, par [0044]).
Claims 4 and 15: Georgi, as modified by Frangos, further discloses the set of equations includes an advection-diffusion equation (Frangos, techniques, methods and systems described herein may be applied to estimate and/or predict properties related to cuttings transports, cuttings transport process is based on conservation of mass and momentum, par [0135]).
Claims 5 and 16: Georgi, as modified by Frangos, further discloses solving the set of equations in step d) comprises correcting for dilution effects on an identified formation attributes during transport by the drilling fluid (Frangos, drilling fluid is affected by a friction of liquid resources and a concentration of cuttings underground, par [0045], concentration reflects dilution effects).
Claim 6 and 17: Georgi, as modified by Frangos, further discloses correlating the characterized one or more formation attributes in step g) comprises matching the one or more formation attributes associated with the drill cutting in the second sample as identified at step f) with the one or more distributions estimated at step d) (Georgi, cuttings 20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, col 5, ln 41-47
Claim 7: Georgi, as modified by Frangos, further discloses the steps of: defining a transport model for the at least one drill cutting in the second sample, using the results of step g) to constrain the transport model, and calculating a depth of provenance for the at least one drill cutting using the constrained transport model (Georgi, flow rate of the cuttings within the well bore annulus and length of time necessary to clean the cuttings all affect the depth calculations, col 1, ln 58-62).
Claim 9: Georgi, as modified by Frangos, further discloses characterizing drill cuttings in a first sample comprises characterizing the composition of drilling fluid injected into the wellbore and subtracting the composition of the drilling fluid from a total composition of drill cuttings in said first sample (Georgi, it may be necessary to compare the particle size analysis and mineralogy of the drilling mud 16 with the mixture of drilling mud 16 and cuttings 20 to identify the distinguishable features, col 5, ln 7-22).
Claim 10: Georgi, as modified by Frangos, further discloses characterizing drill cuttings in the second sample further comprises determining a porosity and/or permeability of the at least one drill cutting in the second sample (Georgi, larger cuttings of a selected size can be analyzed to determine porosity, permeability, and capillary pressure, col 5, ln 20-22).
Claim 11: Georgi, as modified by Frangos, further discloses characterizing one or more formation attributes associated with drill cuttings in the first sample comprises determining one or more in the group of: total organic carbon content, kerogen content, bitumen content, hydrocarbon content, organic content, and inorganic mineralogy (Georgi, relatively small cuttings can be used to assess factors such as grain density, mineralogy, and the presence of hydrocarbons, col 5, ln 15-20).
Claim 18: Georgi, as modified by Frangos, further discloses correlating the characterized composition comprises matching the one or more formation attributes associated with the drill cutting in the second sample with the one or more estimated distributions (Georgi, cuttings 20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, col 5, ln 41-47).
Claim 19: Georgi, as modified by Frangos, further discloses wherein the instructions carried out by the computer processor further comprise defining a transport model for the at least one drill cutting in the second sample, using the results of correlating the characterized drill cutting in the second sample to  20 may be analyzed to determine petrophysical and paleontological information, information is relevant to stratigraphy of the wellbore and each sample of cuttings 20 are correlated with the original location of the cuttings 20 within the wellbore, col 5, ln 41-47, flow rate of the cuttings within the well bore annulus and length of time necessary to clean the cuttings all affect the depth calculations, col 1, ln 58-62).
Claim 20: Georgi, as modified by Frangos, the sample analyzer is configured to perform at least one of following:
characterize the composition of drilling fluid injected into the wellbore and wherein the instructions carried out by the computer processor further comprise subtracting the composition of the drilling fluid from a total composition of drill cuttings in a first sample; 
determine a porosity and/or permeability of the at least one drill cutting in the second sample (Georgi, larger cuttings of a selected size can be analyzed to determine porosity, permeability, and capillary pressure, col 5, ln 20-22; 
determine one or more in the group of: total organic carbon content, kerogen content, bitumen content, hydrocarbon content, organic content, and inorganic mineralogy (Georgi, relatively small cuttings can be used to assess factors such as grain density, mineralogy, and the presence of hydrocarbons, col 5, ln 15-20); and 
carry out at least one or more in the group of: Infra-red Spectroscopy (IR), ultraviolet spectroscopy, optical spectroscopy, gas chromatography, NMR, mass spectrometry, thermos-gravimetric analysis, pyrolysis, thermal extraction, wet chemical analysis, and x-ray analysis (storage vessel 40 is made from clear plastic to permit examination by known ultraviolet fluorescence techniques, col 3, ln 44-46).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgi in view of Frangos as applied to claim 7, and further in view of Jones et al., US 4,904,603 (hereinafter Jones).
Claim 8: Georgi, as modified by Frangos, are silent as to  defining the transport model for the at least one drill cutting in the second sample comprises including a tracer in the drilling fluid to be injected 
Jones discloses that hydrodynamic dispersion, including dilution from significant additions of fluid to the mud, may be addressed by using a tracer chemical in the wellbore which is detectable by the ion chromatography. A common tracer, such as lithium bromide, is readily detected by ion chromatography and nor mot subject to solubility changes as pH of the mud varies and has minimal interaction with the formation and/or cuttings (col 13, ln 25-44).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Georgi and Frangos to include a tracer in the drilling fluid as disclosed by Jones, as this modification would have further defined the transport model of the at least one drill cutting of the second sample by addressing hydrodynamic dispersion, including dilution from additional fluid to the drilling mud, in the wellbore (Jones, col 13, ln 25-44).

Conclusion
Claims 1-20 are rejected. No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676